Citation Nr: 0115847	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-23 952	)	DATE
	)
	)


THE ISSUE

Whether a September 2000 decision of the Board of Veterans' 
Appeals (Board) which denied service connection for a left 
knee disorder should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from March 1967 to 1970.

This matter comes before the Board based on the veteran's CUE 
motion as to the Board decision of September 28, 2000, which, 
in pertinent part, denied service connection for a left knee 
disorder.  The veteran has been represented by The American 
Legion in the past but he has not sought this organization's 
assistance in prosecuting his current motion.

In November 2000, the Board advised the veteran that the 
rules relating to CUE motions were found in Title 38 U.S.C. 
§ 7111 (West 1991), and in Title 38 of the Code of Federal 
Regulations, beginning at § 20.1400 (2000).  He was urged to 
review these regulations and it was suggested that if he did 
not have a representative, he should obtain one.  He was also 
advised that he could contact personnel at the local VA 
Regional Office (RO) for more information on representation.


FINDING OF FACT

The moving party failed to clearly and specifically set forth 
the alleged CUE, or errors, of fact or law, in the September 
2000 Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a Board 
decision based on CUE have not been met, the motion must be 
dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(a) (2000); Disabled American Veterans, et al. v. 
Gober, 234 F.3d 682 (Fed Cir. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of 38 C.F.R. § 20.1403, set forth what 
constitutes CUE and what does not, and provide as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, a fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.--

(1)  General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.

(2)  Special rule for Board decisions on 
or after January 21, 1992.  For a Board 
decision issued on or after July 21, 
1992, the record that existed when that 
decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c)  Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of, cannot be clear 
and unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error.--

(1)  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3)  Evaluation of the evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

38 C.F.R. § 20.1404.  (Authority:  38 U.S.C.A. §§ 501(a), 
7111).

The Board further notes with respect to the final provisions 
of the regulations pertaining to the adjudication of motions 
for revision or reversal of prior Board decisions on the 
grounds of CUE, the definition of CUE was based on prior 
rulings of the United States Court of Appeals for Veterans 
Claims (Court).  More specifically, it was observed that 
Congress intended that the Department of Veterans Affairs 
(VA) adopt the Court's interpretation of the term "CUE."  
Indeed, as was discussed in the Notice of Proposed Rule 
Making (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the sponsor 
of the bill that became the law specifically noted that the 
bill would "not alter the standard for evaluation of claims 
of CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 16, 
1997) (remarks of Rep. Evans, sponsor of H. R. 1090, in 
connection with House passage).  Accordingly, the Board is 
permitted to seek guidance as to the existence of CUE in 
prior Board decisions based on years of prior case law 
regarding CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

Rule 1404(b) (38 C.F.R. § 20.1404(b)) provides as follows:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, 
of fact or law in the Board decision, the 
legal or factual basis for such 
allegations, and why the result would 
have been manifestly different but for 
the alleged error.  Nonspecific 
allegations of failure to follow 
regulations or failure to give due 
process, or any other general, 
nonspecific allegations of error, or 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
for in this paragraph shall be denied.

The United States Court of Appeals for the Federal Circuit 
(Circuit), in December 2000, held that the requirement set 
forth in Rule 1404(b) that a claimant specify the basis for 
his CUE claim was reasonable but the rule was invalid to the 
extent that the last sentence of Rule 1404(b) operated in 
conjunction with Rule 1409(c) to allow the Board to 
permanently deny a CUE claim without ever reaching the 
claim's merits.  In the event that the moving party's motion 
does not adequately set forth specific grounds of CUE, the 
appellant's motion is to be dismissed without prejudice to 
the submission of more specific allegations.  Disabled 
American Veterans, et al. v. Gober, 234 Fed 3rd 682 (Fed Cir. 
2000).

In the September 2000 decision, the Board, in pertinent part, 
denied the veteran's appeal for service connection for a left 
knee disorder.  All of the relevant facts and the applicable 
law and regulations were considered by the Board.  Despite 
the veteran's contentions, there was simply no objective 
evidence from which to conclude that the veteran had a 
current left knee disability that began during or was 
causally linked to some incident of service.  The Board 
concluded that there was no medical evidence of a nexus 
between a current left knee disorder and service.  The Board 
also noted that, while the veteran did report for a VA 
neurological examination scheduled pursuant to another claim, 
he did not return shortly thereafter for an orthopedic 
examination scheduled to determine the etiology of his left 
knee disability.  While the veteran was not available for the 
latter examination, the orthopedic physician did review the 
claims file in its entirety; it was noted that the service 
medical records showed no left knee disability and no opinion 
was proffered that supported the contended causal 
relationship.   

The veteran's initial claim for VA compensation in September 
1982 (12 years after service) contained no claim for a left 
knee injury or disability.  The veteran first claimed left 
knee disability in January 1988, almost 18 years after 
service separation.  VA examinations in 1983 and 1985 were 
negative for a left knee disability.

During a September 1993 VA examination, the veteran first 
reported a left knee injury resulted from a tree falling on 
him during service.  This examination, conducted over 23 
years after service separation, resulted in the first 
clinical findings of a chronic anterior cruciate deficient 
left knee with three-plus instability--moderately 
asymptomatic.  In September 1997, over 27 years after 
service, the veteran testified that his left knee was broken 
in a bulldozer accident during service.  

As noted above, the veteran failed to report for a scheduled 
VA orthopedic examination in April 1999, but the VA physician 
conducted a review of the veteran's service medical records 
at that time and reported that there was no history of any 
left knee injury.  In January 2000, the veteran wrote that he 
did not wish to be examined and he understood the possibility 
of continued denial was thereby increased.  All known facts 
were before the Board and considered at the time of its 
September 2000 decision.

Additionally, the correct and applicable laws and regulations 
governing awards of service connection were considered and 
applied by the Board in its September 2000 decision.  In that 
decision, the Board found that the veteran's claim for 
service connection for a left knee was not well grounded in 
accordance with 38 U.S.C.A. § 5107(a), in that there was an 
absence of competent evidence relating any current left knee 
disability, first shown decades after service, to any 
incident, injury or disease of active service.  

While the Veterans Claims Assistance Act (VCAA) of 2000 has 
now abrogated the concept of well-grounded claims, and 
established a heightened duty to assist, that Act was not 
made effective until November 9, 2000, after the September 
2000 Board decision at issue in this motion.  

The Board finds that the conclusion contained in the 
September 2000 Board decision that the veteran's testimony 
with consideration of 38 U.S.C.A. § 1154(b), constituted 
sufficient proof that the veteran sustained an injury to his 
knee in service was not supported by the record.  That 
statute provides a liberalized approach in reviewing service 
connection claims from veterans who are shown to have 
"engaged in combat with the enemy."  The Board apparently 
erred in applying § 1154(b) to the veteran's service 
connection claim for a left knee disability because although 
the veteran is shown to have had service in the Republic of 
Vietnam, he is not shown by the objective evidence on file to 
have served in combat with the enemy, nor has the veteran 
ever argued that left knee disability was incurred as a 
result of combat service.  

However, any such error does not accrue to the veteran's 
benefit in this motion since the it resulted in the Board's 
September 2000 conclusion that the veteran did sustain a left 
knee injury in service.  That is, the Board's finding 
actually benefited the veteran's claim for service connection 
for a left knee disability, but correction of this error 
would in no way assist the veteran in securing the benefit 
sought in his motion.  Other than this single error, which 
actually benefited the veteran's claim, the Board can find no 
other error or mistake of law in the Board's September 2000 
decision.

The veteran's October 2000 motion of CUE only contains 
references to various pieces of evidence which were already 
on file at the time of the Board's September 2000 decision.  
The clear focus of this statement is the implication that the 
Board failed to consider or give appropriate weight to these 
facts in its September 2000 decision.  However, as discussed 
above, the Board gave due consideration to all relevant 
objective evidence on file concerning the veteran's left knee 
and the Board adequately discussed those relevant facts in 
its September 2000 decision.

The veteran has argued that he was not called to return for 
the orthopedic examination scheduled in April 1999.  However, 
it is evident from the record that the veteran was informed 
that he was to return for the second examination scheduled on 
that day; it was noted by the physician that the veteran was 
paged but he did not return.  Moreover, even if there was a 
breach of VA's duty to assist, such cannot form a basis for a 
claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).    

Accordingly, the veteran's CUE motion fails to identify any 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  The 
correct facts as they were known at the time were indeed 
before the Board and the applicable statutory and regulatory 
provisions extant at the time were correctly applied (with 
one exception, that actually erred to the veteran's benefit).  
The veteran's motion for CUE clearly implies a disagreement 
as to how the known facts were weighed or evaluated which is 
an example of situations that are not clear and unmistakable 
error as specified in 38 C.F.R. § 20.1403(d)(3).

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that nonspecific allegations of failure to 
follow regulations or failure to give due process or any 
other general nonspecific allegations of error are 
insufficient to satisfy the requirement.  See 38 C.F.R. 
§ 20.1403.  Furthermore, motions which fail to comply with 
the requirement set forth in Rule 1404(b) that a claimant 
specify the basis for his CUE claim are subject to dismissal 
without prejudice.  Disabled American Veterans, et al. v. 
Gober, supra.  Accordingly, in view of the fact that the 
moving party has failed to comply with Rule 1404(b) with 
respect to the September 2000 Board decision, and that no 
other allegation of CUE is supported by the record as noted 
above, the Board has no alternative but to dismiss the 
veteran's motion for CUE without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2000); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("a 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(a) (2000) is not a final decision 
of the Board.  38 C.F.R. § 20.1409(b) (2000).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.



